DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poix et al. (US 2013/0265511) hereinafter “Poix”, of record.

Regarding claim 6, Poix discloses a light control film (see Figs. 1-5), comprising:
a planar transparent electrode (3 or 3’) which is arranged on a base material (1 or 1’) and provided with an electricity supply point (e.g., 90 of 9 or 90’ of 9’) connected to a driving power source (93 or 93’; paras. [0040, 0067 and 0233]); and
an electrical wire (31 or 31’) electrically connected to the transparent electrode (3, 3’) (paras. [0217-0221]), wherein:

the electrical wire (31, 31’) extends along an outer edge portion of the base material (1, 1’) from the electricity supply point (90, 90’) (see Figs. 1-5) and is electrically connected to the transparent electrode (3, 3’) at a connection point (e.g., connection point of 31, 31’ to 3, 3’, opposite of 90, 90’) provided at a position different from the electricity supply point (90, 90’) (see Figs. 1a, 1d and 4a).

Regarding claim 7, Poix discloses wherein
the base material includes a first base material (1) and a second base material (1’),
the transparent electrode includes a first transparent electrode (3) arranged on the first base material and a second transparent electrode (3’) arranged on the second base material,
the first base material (1) and the second base material (1’) are arranged such that the first transparent electrode (3) and the second transparent electrode (3’) face each other with liquid crystals (4) interposed therebetween,
a first exposure surface (13) not overlapping with the second base material (1’) is formed on a surface of the first base material (1) on a second base material side,
a second exposure surface (13’) not overlapping with the first base material (1) is formed on a surface of the second base material (1’) on a first base material side, and
the electrical wire (31, 31’) is arranged on the first exposure surface and the second exposure surface (see Figs. 1-4).

claim 12, Poix discloses wherein the electrical wire (31, 31’) extends originating from the electricity supply point (90, 90’) along two sides extending in different directions (see Figs. 2a, 3a and 5).

Regarding claim 13, Poix discloses a light control member (see Figs. 1-5), comprising:
a transparent member (7, 8, 7’ or 8’; paras. [0224-0228]); and
the light control film (1-1’ including intervening layers) according to claim 6 arranged on the transparent member (see Figs. 1-4).

Regarding claim 14, Poix discloses a vehicle (para. [0003]) comprising:
the light control film (Figs. 1-5) according to claim 6 arranged in a portion on which external light is incident (paras. [0130-0135]; any window considered to have incident external light).

Regarding claim 15, Poix discloses a method for supplying electricity to a light control film (see Figs. 1-5) including a planar transparent electrode (3 or 3’) for which an electricity supply point (e.g., 90 of 9 or 90’ of 9’) connected to a driving power source (93 or 93’; paras. [0040, 0067 and 0233]) is provided and an electrical wire (31 or 31’) electrically connected to the transparent electrode (3, 3’) (paras. [0217-0221]), the method comprising:
supplying electricity to the transparent electrode (3, 3’) from the electricity supply point (90, 90’) and a connection point (e.g., connection point of 31, 31’ to 3, 3’, opposite of 90, 90’) provided in a position different from the electricity supply point (90, 90’) (see Figs. 1a, 1d and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Poix et al. (US 2013/0265511), as applied to claim 6 above, and further in view of Noda et al. (US 5,781,264), hereinafter “Noda”, of record.

Regarding claim 10, Poix discloses wherein the electrical wire comprises a flexible printed board of a copper foil (para. [0218]).
Poix fails to explicitly disclose a thickness of the copper foil is greater than or equal to 9 micrometers.
However, Noda discloses a device (see Figs. 1-2) wherein a thickness of a copper foil (16) is greater than or equal to 9 micrometers (col. 6, lines 5-6 and 14-16).


Regarding claim 11, Poix fails to explicitly disclose wherein two layers of copper foils are laminated to each other with an insulating layer interposed therebetween in the flexible printed board.
However, Noda discloses wherein two layers of copper foils are laminated to each other with an insulating layer interposed therebetween in a flexible printed board (col. 6, lines 1-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein two layers of copper foils are laminated to each other with an insulating layer interposed therebetween in the flexible printed board, as in Noda, into the light control film of Poix to produce a multilayer printed board which prevents cracks (Noda, col. 10, lines 33-53).

Response to Arguments
Applicant’s arguments with respect to independent claims 6 and 15 have been considered but are moot because the new ground of rejection relies on new interpretations of the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument and in accordance with the amendments.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896